Citation Nr: 1028580	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for lumbar strain with 
degenerative joint disease.

(Claims of service connection for tumors of the skin and migraine 
headaches will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston


INTRODUCTION

The Veteran served on active duty from October 1972 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

On March 24, 2010, the Veteran appeared at the Milwaukee RO and 
testified at a videoconference hearing before the undersigned, 
sitting in Washington, DC.  A transcript of the hearing is of 
record.  An earlier hearing was held by a different Board member 
in April 2008 on issues separate from the claims of service 
connection for PTSD and lumbar strain with joint disease.  Those 
issues-service connection for migraine headaches and tumors of 
the skin-were remanded in July 2008 by the Board member who 
conducted the April 2008 hearing.  A separate decision by the 
Board will attend to the claims addressed at the 2008 hearing.

The United States Court of Appeals for Veterans Claims (Court) 
recently found that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other psychiatric 
diagnoses and should be considered by the Board to be within the 
scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Veteran has raised a claim of service connection 
for depression.  In the case at hand, however, VA denied 
entitlement to service connection for depression in a July 2006 
rating decision, but the Veteran did not appeal that decision and 
it became final.  More recently, in August 2009, the RO denied 
the Veteran's attempt to reopen the claim of entitlement to 
service connection for depressive disorder.  Moreover, at his 
personal hearing in March 2010, the Veteran and his 
representative expressly limited his claim to service connection 
for PTSD.  Thus, unlike Clemons, this is not a case in which VA 
has ignored the issue of entitlement to service connection for 
other diagnosed psychiatric disability--depressive disorder (mood 
disorder).  Rather, it has been specifically denied by the RO, 
and the Veteran did not subsequently appeal.  Therefore, the 
issue of entitlement to service connection for depression is not 
part of the current appeal.  

In the November 2007 rating decision, the RO denied service 
connection for Hepatitis C.  A Notice of Disagreement (NOD) was 
received in March 2008.  A Statement of the Case (SOC) was issued 
in April 2009, which addressed the claim for service connection 
for Hepatitis C.  However, on his VA Form 9, received in April 
2009, the Veteran specifically stated that he was "dropping" 
the claim for service connection for Hepatitis C.  See 38 C.F.R. 
§§ 20.200, 20.202 (2009).  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  A lumbar spine disorder was not shown in service and is not 
otherwise attributable to the Veteran's period of military 
service; arthritis of the lumbar spine was not manifested in the 
first post-service year.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.304(f) (2009).  

2.  The Veteran does not have lumbar strain or lumbar 
degenerative joint disease that is the result of disease or 
injury incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2006 from the RO to the Veteran, which 
was issued prior to the RO decision in November 2007.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board finds that the content of the 
above-noted letter provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  With regard to his claim for service connection for 
PTSD, the Veteran has not been afforded an examination.  However, 
a review of the Veteran's records contains no diagnosis of PTSD.  
In addition, the Veteran has provided no information regarding 
the etiology of this disorder.  Therefore, it is not necessary 
for VA to schedule the Veteran for an examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the claim for 
service connection for lumbar strain, the Veteran was afforded an 
examination.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, the examination 
is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence.  Therefore, no useful purpose 
would be served in remanding these matters for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from October 1972 to February 
1974.  His DD Form 214 indicates that he was a rifleman.  At his 
enlistment examination in September 1972, the Veteran reported 
trouble sleeping and depression; clinical evaluation of his spine 
was normal and a psychiatric evaluation was reported to be 
normal.  The service treatment reports indicate that the Veteran 
was seen in June 1973 for complaints of back pain; he reported 
injuring his back 2 weeks earlier when he fell while on field 
exercises.  The impression was low back pain with muscle spasm.  
The Veteran was again seen in August 1973 complaining of low back 
pain with a previous history of the same 6 years earlier; the 
impression was back strain.  Later in August 1973, he was again 
seen for low back pain; the impression was back pain of 
questionable etiology.  

Following a mental status examination in October 1973, the 
Veteran was diagnosed with psychological dependence on drugs, and 
antisocial personality disorder, both of which were determined to 
have existed prior to service.  A separation examination, 
conducted in November 1973, was negative for any complaints or 
clinical findings of a back disorder or PTSD.  

VA outpatient treatment reports dated from July 1975 through 
February 1976 show that the Veteran received hospitalization and 
treatment for drug abuse and drug dependence.  

VA medical records dated from 1978 through 2006 reflect treatment 
primarily for substance abuse.  These records also indicate that 
the Veteran was diagnosed with depression.  An April 1999 
treatment note reflects an assessment of depression that was 
substance induced.  A February 2005 mental health note indicates 
that the Veteran was seen for treatment of depression and 
polysubtance dependence.  A July 2006 VA examination report noted 
a diagnosis of depressive disorder, not otherwise specified (NOS) 
and polysubstance dependence.  The examiner stated that the 
Veteran's current mood disorder/psychiatric illnesses and 
polysubstance dependence were more likely than not related to his 
time in the service, but they predated his time in the service 
and were temporarily aggravated while he was in the service and 
returned to baseline levels after service.  

By a rating action in July 2006, the RO denied a claim for 
service connection for depressive disorder, NOS.  It was 
determined that there was no evidence that his disorder was 
permanently aggravated by military service, or that a psychosis 
manifested to a compensable level within one year of separation 
from service.  

The Veteran's claim for service connection for PTSD (VA Form 21-
4138) was received in August 2006.  During a clinical visit in 
August 2006, the Veteran reported a 30-year history of back pain 
since he injured his back in service; he reported having 
continuous back pain.  A VA mental health note dated in August 
2006 reflects diagnoses of depression and low back pain.  

A VA progress note dated in September 2006 reflects an assessment 
of low back pain.  A December 2006 VA progress note indicates 
that the Veteran was referred to a PTSD program, but he did not 
carry a diagnosis of PTSD.  

A treatment note dated in May 2007 indicates that the Veteran was 
seen in urgent care for complaints of low back pain radiating to 
both legs.  He complained of intermittent leg pains exacerbated 
by prolonged standing and lying down.  The assessment was low 
back pain with intermittent lumbar radiculopathy.  

The Veteran was afforded a VA examination in October 2007.  The 
Veteran reported that he fell off a cliff in May 1973 while on 
exercises; he stated that he fell 20 to 30 feet and injured his 
back.  The Veteran stated that, although he was having back pain, 
he did not receive immediate care and he was able to continue his 
duties for the next couple of weeks.  The Veteran noted that he 
eventually sought treatment in service, and he was diagnosed with 
low back pain and muscle spasm.  It was noted that he continues 
to be diagnosed with back pain.  The Veteran indicated that he 
continued to experience back problems after leaving military 
service.  It was noted that the Veteran's treatment records show 
that he began receiving treatment for low back pain in July 1999.  
The Veteran indicated that he currently has low back pain that 
radiates into his lower extremities.  

Following a physical examination, the Veteran was diagnosed with 
lumbar strain while in the service, and mild degenerative joint 
disease of the lumbar spine.  The examiner stated that the 
Veteran did have a lumbar strain while in service, but there is 
no documentation of chronicity of the problem in service, and the 
discharge examination was normal.  It was noted that there was no 
documentation of any ongoing care for a back problem after 
leaving service.  The examiner noted that over the last several 
years, the Veteran had had increased problems with back pain and 
current x-rays show degenerative joint disease of the spine.  The 
examiner concluded that, based on the above information, it was 
less likely than not that the Veteran's degenerative joint 
disease of the spine was directly caused or permanently 
aggravated by the episode of trauma he had in service.  

VA progress notes dated from October 2007 through May 2008 
reflect ongoing treatment for chronic low back pain and 
depression.  During a physical therapy consultation in November 
2007, the Veteran stated that his initial injury to his back 
occurred when he fell down a cliff when he was in military 
service; he reported a history of back pain since the 1970s.  The 
diagnosis was chronic low back pain.  

Of record is a memorandum, dated in March 2009, indicating that 
all procedures were followed and the RO determined that the 
information required to corroborate stressful event was 
insufficient to allow for meaningful research of records.  It was 
noted that all efforts to obtain the needed information had been 
exhausted and any further attempts would be futile.  In another 
memorandum dated in August 2009, the RO determined that complete 
St. Louis VA medical center records for January 1, 1980 to 
December 1, 1980 and January 1, 1990 to March 31, 1998, as well 
as treatment records from the Los Angeles VA medical center 
records for February 1, 1974 to July 31, 1975 were unavailable 
for review.  

At a hearing in March 2010, the Veteran indicated that he 
experiences recurring nightmares related to abusive treatment he 
suffered from his superior officers.  The Veteran testified that 
he objected to having a code red being called on another marine; 
as a result, he was attacked and pushed off a cliff by another 
serviceman.  The Veteran indicated that he also suffered 
continuous harassment during the remainder of his period of 
active duty; he noted that he was given Article 15 punishment for 
such minor things as haircuts and he was placed on guard duty at 
the most desolate places.  The Veteran reported being singled out 
for mistreatment.  The Veteran indicated that he was seen for 
back pain after the fall that occurred as part of his assault; he 
did not report the assault because it would have led to worse 
treatment.  The Veteran indicated that he continues to have 
nightmares involving the in-service incidents.  The Veteran also 
reported that he continued to have low back pain following his 
discharge from service; he stated that he sought treatment 
immediately after service, but he was told that there was not 
much they could do for him.  



III.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active service and arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), (f).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the United States Court of Appeals for 
Veterans Claims has held that the presence of a disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

A.  PTSD

After review of the record, the Board finds that service 
connection for PTSD is not warranted.  In this regard, the Board 
notes that a key element to establishing service connection is to 
show that the Veteran has the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Court has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran 
complains that he suffers from PTSD, the Board has reviewed all 
medical records and there is no diagnosis of PTSD in accordance 
with DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).  As already noted, 
absent evidence of a current PTSD diagnosis, an award of service 
connection is not possible because there is no present disability 
to attribute to military service, even were the Board to assume 
that the Veteran experienced traumatic events in service.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  

The Veteran is not competent to provide a current diagnosis of 
PTSD.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  He is competent to describe 
his psychiatric symptoms and manifestations, but to identify the 
nature of a disability per DSM-IV requires medical expertise.  

Absent a current diagnosis, service connection is not warranted.  
A preponderance of the evidence is against the claim for service 
connection.  38 U.S.C.A. § 5107(b).  

B.  Lumbar strain with degenerative joint disease

After review of the evidentiary record, the Board finds that 
service connection is not warranted for lumbar strain with 
degenerative joint disease.  Significantly, while the service 
treatment records reflect complaints of low back pain in June and 
August 1973, the remainder of the service treatment records are 
completely silent with respect to any complaints or diagnosis of 
a low back disorder.  In fact, at the time of his separation 
examination in November 1973, clinical evaluation of the spine 
was normal and the Veteran denied having any back problem at that 
time.  The first clinical documentation of the onset of a chronic 
low back disorder is in August 2006, some 32 years after service 
separation.  The Court has determined that a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran here has contended continuity of low back pain 
symptomatology following the in-service incident when he fell off 
a cliff.  However, upon separation examination in November 1973, 
the Veteran denied any back problems and clinical evaluation of 
the spine was normal.  Moreover, he failed to raise a claim of 
entitlement to service connection for a low back disorder until 
2006, over 30 years following discharge.  Even acknowledging the 
possibility of unavailable private records prior to 2006, this 
failure to raise a claim strongly suggests that he has not 
suffered from chronic and continuous symptomatology since active 
service.  (He was aware of how to file a claim at least as early 
as 1976 when he filed a claim of service connection for heroin 
addiction, and in 1989 when he filed a claim of service 
connection for a nervous condition.  On neither occasion did he 
seek service connection for a back disability.)  Because of this, 
the Board finds that his assertions regarding continued symptoms 
are not credible.  Therefore, continuity of symptomatology has 
not been demonstrated, either by the clinical evidence or through 
the Veteran's statements.  

The Board notes that the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove that the 
claimed disorder was the result of an inservice injury, which 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive and 
"negative" evidence).  This lack of objective evidence between 
the period of active military service ending in 1974 and the 
first diagnoses in 2006, is itself evidence which tends to show 
that the Veteran's current back disorder did not have its onset 
in service or for many years thereafter.  

The Board also finds that there is no reliable evidence 
demonstrating a relationship between the Veteran's currently 
diagnosed back disorder and service.  To the contrary, following 
the VA examination in October 2007, the VA examiner reviewed the 
medical records, examined the Veteran, and offered his opinion 
that, based on the above information, it was less likely than not 
that the Veteran's degenerative joint disease of the spine was 
directly caused or permanently aggravated by the episode of 
trauma he had in service.  The Veteran has not submitted any 
reliable evidence of a nexus to service.  Jandreau, 492 F.3d 1372 
(Fed. Cir. 2007).  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence showing 
continuity of symptomatology since service, the Board finds that 
the evidence weighs against the Veteran's claim.  The Veteran's 
current low back disorder was not incurred in or aggravated by 
service, and there is no evidence of a nexus between the post-
service diagnoses and active service.  As such, the Veteran's 
claim for service connection for lumbar strain with degenerative 
joint disease must be denied.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not 
apply when preponderance of evidence is against claim).  

Additionally, because arthritis was not demonstrated in the first 
post-service year, a grant of presumptive service connection 
based on chronic disease is not possible.  38 C.F.R. §§ 3.307, 
3.309.  


ORDER

Service connection for PTSD is denied.  

Service connection for lumbar strain with degenerative joint 
disease is denied.  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


